52 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jimmie D. OYLER, Plaintiff-Appellant,v.Joan FINNEY, Mike Hayden, William B. McCormick, Steven A.Stotts, D. Philip Wilkes, Alisa M. Dotson, Brian Cox, MarkBurghart, Bret Robinson, Nancy Parrish, Mark Ciardullo, CeloG. Murphy, Hazel Smith, Melanie Caro, Mark Beshears, RobertStephan, Nathan Paul Yonley, Richard Marchewka, FredAllenbrand, John Swfield (or John Swifield), Major Smith,Sue E. Weltner, Johnna Lingle, Annabrth Surbaugh, Murray L.Nolte, Bruce R. Craig, John Does I-X, and Jane Does I-X, allin their individual, representative and personal capacity,as agents, servants and employees of the State of Kansas andor a political subdivision thereof, Defendants-Appellees.
No. 94-3442.D. Kansas (D.C.No. 94-CV-2154)
United States Court of Appeals, Tenth Circuit.
April 7, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
The court has carefully considered the arguments of the parties and the entire record and concludes that the district court did not err in dismissing this action or in denying Mr. Oyler's motion to reconsider and other motions.


3
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470